Citation Nr: 1014047	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-40 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for right knee patellofemoral pain syndrome.

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for left knee patellofemoral pain syndrome.

3.  Entitlement to an initial disability evaluation greater 
than 10 percent for carpal tunnel syndrome of the right 
wrist.

4.  Entitlement to an initial disability evaluation greater 
than 10 percent for carpal tunnel syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to 
October 1998, from February to April 2003, and from December 
2005 to February 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs Regional Office in Salt 
Lake City, Utah.

In May 2009, the Board remanded this matter to the RO via the 
AMC for due process requirements and to schedule the Veteran 
for a videoconference hearing before the Board.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned in a February 
2010 videoconference Board hearing, a transcript of which is 
included in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In his February 2010 Board hearing, the Veteran testified 
that he had been experiencing lateral instability in both 
knees and that his knees had buckled or given out 
approximately five times in the previous year.  He testified 
that he wears braces on both knees, and that on one or two 
occasions his knee had locked up for 20 to 30 minutes during 
which he was unable to move it actively.  He testified that 
the pain in both knees had worsened to the point of waking 
him up at night.  He also testified that he had begun taking 
a new anti-inflammatory medication, Diclofenac.

During the Veteran's most recent VA medical examination, in 
January 2009, the Veteran reported daily pain at 4 out of 10 
in severity, with flare-ups twice a day to 9 out of 10, with 
Motrin providing some relief.  He reported using an elastic 
brace only on the left knee, which had given way 3 to 4 
times.  He did not report any instability of the right knee.  
He reported that neither knee locks.  

The Veteran's February 2010 testimony appears to indicate 
that his knee conditions may have worsened.  Therefore, the 
Veteran should be afforded a new VA examination to assess the 
current severity of his service-connected patellofemoral pain 
syndrome of both knees, to include the new reports of 
increased bilateral instability (in any).

With regard to the bilateral carpal tunnel syndrome, the 
Veteran testified during the February 2010 hearing that, in 
addition to numbness in the hands, his thumbs have locked and 
experienced spasms lasting 5 to 15 minutes.  He reported that 
the numbness occurs twice per week, usually when typing 
though sometimes when driving.  He reported wearing braces on 
both wrists and taking the anti-inflammatory medication 
Diclofenac for these disabilities as well.

During the Veteran's January 2009 VA examination, the Veteran 
reported having pain at various points throughout an eight-
hour work day, totaling about 3 hours per day and exacerbated 
by typing.  Motrin helped to relieve the pain, as did wearing 
braces a couple of days per week.  He reported numbness in 
the fourth and fifth digits and on the ulnar side of the 
hand, with tingling in the other digits, approximately once a 
week.  There was no report of locking or spasms of the 
thumbs.

Again, the Veteran's February 2010 testimony appears to 
indicate that his bilateral carpal tunnel syndrome may have 
worsened.  Therefore, the Veteran should be afforded a new VA 
examination to assess the current severity of his service-
connected carpal tunnel syndrome of both wrists, to include 
the new reports of locking and spasms of the thumbs as well 
as increased episodes of numbness.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all of the 
Veteran's VA medical records from July 
2009 through the present not already 
included in the claims file.  

2.  The Veteran should be scheduled for a 
VA medical examination to determine the 
current severity of his patellofemoral 
pain syndrome of both knees and his carpal 
tunnel syndrome of both wrists.  The 
examiner is asked to specifically indicate 
whether it is at least as likely as not 
that the Veteran has instability of either 
knee caused by the service connected knee 
disability. 

3.  After completing the above 
development, the RO should readjudicate 
the claims on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


